Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2022 has been entered.
This communication is in response to the submission of December 6, 2022 which was in response to the office action mailed July 15, 2022. Claims 1, 3-6 and 8-11 are pending. Claims 2 and 7 are canceled. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara USPGPub 2010/0265574A1 in view of Watanabe USPGPub 2003/0076600 A1 (hereafter Watanabe) and Mandai et al. USPGPub 2006/0082896 (hereafter Mandai).
Regarding claim 1, Kasahara teaches an objective lens comprising (Fig. 1, first embodiment, Table [0091], see e.g. objective 1), disposed in order from an object: 
a first lens group (first lens group LG1) having positive refractive power (paragraph [0033]: “LG1 has … a positive refractive power”) and comprising, disposed in order from the object (paragraph [0033]: “in order from an object side”)
a positive lens (Fig. 1; [0033] plano-convex lens L1, from data Table [0091]);  
a negative meniscus lens cemented to the positive lens and having a concave surface facing the object (Fig. 1, [0033] "a meniscus lens L2 whose concave surface faces the object side", from Table [0091]; lens L2 is negative meniscus cemented with L1); and  
a positive meniscus lens having a concave surface facing the object (see Fig. 1, [0033], single lens L3 having a positive refractive power, see meniscus shape in Fig. 1 and table [0091]);  
a second lens group (second lens group LG2) having positive refractive power (paragraph [0074] “LG2 having a positive refractive power”); and 
a third lens group (third lens group LG3) having negative refractive power (paragraph [0074]: “LG3 having a negative refractive power”) and …, in order from the object: 
a first cemented lens (CL4, paragraph [0038]: “LG3 comprises a cemented lens CL4”); … and a third cemented lens (CL5),
… and 
the third cemented lens (CL5) consisting of a second opposing negative lens (L13, paragraph [0038]: “a lens L13 having a negative refractive power”) and a second opposing positive lens (L14, paragraph [0038]: “lens L14 having a positive refractive power”) cemented to an image side of the second opposing negative lens (paragraph [0038]: “a cemented lens CL5 composed of a lens L13 having a negative refractive power and a lens L14 having a positive refractive power, in order from the object side.”),
wherein the objective lens satisfies the following conditional expressions:
… n1m ≤ 2.30 ([0091] n1m is nd of surface S4 which is 1.883);
20 ≤ v1m …(see data [0091], surface S4, v1m is 40.76), 
6.0 < NAxf < 15.0 (see [0081] Naobj=1.1, see [0079] f=6mm, thus NAxf=6.6 which is in the claimed range);
… n3p ≤ 2.0 (nd of surface S22 in [0091] which is 1.73800); and
30 ≤ v3p ≤ 45 (vd of surface S22 in [0091] which is 32.26),
where: 
n1m is a refractive index of the negative meniscus lens with respect to a d-line (see data [0091], surface S4, n1m is 1.88300), and 
v1m is an Abbe number of the negative meniscus lens (see data [0091], v1m is 40.76);
NA is an object-side numerical aperture of the objective lens ([0081] NAobj=1.1);
f is a focal length of the objective lens ([0079] f=6 mm);
n3p is a refractive index of the second opposing positive lens with respect to the d-line (nd of surface S22 in [0091] which is 1.73800); and
v3p is an Abbe number of the second opposing positive lens (vd of surface S22 in [0091] which is 32.26).”
However, Kasahara fails to teach “a third lens group… consisting of, in order from the object: a first cemented lens; a second cemented lens; and a third cemented lens, the second cemented lens consisting of a first opposing negative lens and a first opposing positive lens cemented to an object side of the first opposing negative lens.”
Watanabe teaches (second example, Fig. 4, paragraphs [0073]-[0084], Table 2) “An objective lens (paragraph [0073]: “FIG. 4 is a view showing a configuration of the liquid immersion type microscope objective lens in a second example”) comprising, disposed in order from an object (paragraph [0074]: “in sequence from the object side”):
a first lens group (first lens group G1) having positive refractive power (paragraph [0074]: “the first lens group G1 having… a positive refractive power”) and comprising, disposed in order from the object:
a positive lens (lens marked 11 in Fig. 4, surfaces S1 and S2 which is positive, see radius of curvature of surfaces 1 and 2 in Table 2);
a negative meniscus lens (lens marked 12 in Fig. 4, surfaces S2 and S3 which is negative, see radius of curvature of surfaces 2 and 3 in Table 2) cemented to the positive lens (paragraph [0074]: “the first lens group G1 having a cemented meniscus lens (11, 12)”) and having a concave surface facing the object (paragraph [0074]: “a cemented meniscus lens (11, 12) with concave surfaces toward the object”); and
a positive meniscus lens (lens marked 13 in Fig. 4, surfaces S4 and S5 which is meniscus, see negative signs of both radius of curvatures of surfaces 4 and 5 in Table 2) having a concave surface facing the object (see negative sign of the radius of curvature of surface 4 in Table 2);
a second lens group (second lens group G2) having positive refractive power (paragraph [0074]: “the second lens group G2 having a positive refractive power”); and
a third lens group (third lens group G3) having negative refractive power (paragraph [0074]: “G3 having a negative refractive power”) and consisting of, in order from the object: a first cemented lens (surfaces 15-17 in Table 2); a second cemented lens (surfaces 18-20 in Table 2); and a third cemented lens (surfaces 21-23 in Table 2),
the second cemented lens consisting of a first opposing negative lens (surfaces 19-20 in Table 2 which is a bi-concave negative lens) and a first opposing positive lens (surfaces 18-19 in Table 2 which is a bi-convex positive lens) cemented to an object side of the first opposing negative lens (surfaces 18-19 is cemented to the object side of surfaces 19-20), and
the third cemented lens (surfaces 21-23 in Table 2) consisting of a second opposing negative lens (surfaces 21-22 in Table 2 which is a bi-concave negative lens) and a second opposing positive lens (surfaces 22-23 in Table 2 which is a bi-convex positive lens) cemented to an image side of the second opposing negative lens (surfaces 22-23 is cemented to the image side of surfaces 21-22), wherein the objective lens satisfies the following conditional expressions:
where:
… n1m ≤ 2.30; (see Table 2 surface 2, n1m=1.804)
20 ≤ v1m… (see Table 2 surface 2, v1m=46.58)
… NAxf < 15.0 (see Table 2, NA=1.1 and f=2, thus NAxf=2.2);
1.8 ≤ n3p ≤ 2.0; (see Table 2 surface 22 n3p=1.92286) and
…v3p ≤ 45, (see Table 2 surface 22 v3p=18.90)
where:
n1m is a refractive index of the negative meniscus lens with respect to a d-line (see Table 2 surface 2, n1m=1.804);
v1m is an Abbe number of the negative meniscus lens (see Table 2 surface 2, v1m=46.58);
NA is an object-side numerical aperture of the objective lens (see Table 2, NA=1.1);
f is a focal length of the objective lens (see Table 2 f=2);
n3p is a refractive index of the second opposing positive lens with respect to the d-line (see Table 2 surface 22 n3p=1.92286); and
v3p is an Abbe number of the second opposing positive lens (see Table 2 surface 22 v3p=18.90).”

Thus Kasahara differs from the objective lens of claim 1 in the configuration of the “third lens group… consisting of, in order from the object: a first cemented lens; a second cemented lens; and a third cemented lens, the second cemented lens consisting of a first opposing negative lens and a first opposing positive lens cemented to an object side of the first opposing negative lens.” 
Watanabe teaches a ++- objective lens with “a third lens group (third lens group G3) having negative refractive power (paragraph [0074]: “G3 having a negative refractive power”) and consisting of, in order from the object: a first cemented lens (surfaces 15-17 in Table 2); a second cemented lens (surfaces 18-20 in Table 2); and a third cemented lens (surfaces 21-23 in Table 2), the second cemented lens consisting of a first opposing negative lens (surfaces 19-20 in Table 2 which is a bi-concave negative lens) and a first opposing positive lens (surfaces 18-19 in Table 2 which is a bi-convex positive lens) cemented to an object side of the first opposing negative lens (surfaces 18-19 is cemented to the object side of surfaces 19-20).”
Thus Watanabe teaches that such a third lens group with three cemented lenses as claimed is an equivalent structure in the art. Therefore, because these two negative third lens groups in a ++- objective lens were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a third lens group like that of Watanabe for the third lens group of Kasahara, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
However, Kasahara also fails to teach “2.03 ≤ n1m ≤ 2.30; 20 ≤ v1m ≤ 35;” and “1.8 ≤ n3p ≤ 2.0.” Kasahara instead teaches values of n1m, v1m and n3p which are close to the claimed ranges, paragraph [0091] n1m=1.883, v1m=40.76 and n3p=1.738. 
Watanabe teaches “1.8 ≤ n3p ≤ 2.0; (see Table 2 surface 22 n3p=1.92286).”
Mandai teaches (Fig. 1, Example 1, Table 1) “An objective lens (objective lens 10, paragraph [015]: “FIG. 1 is a graph showing an immersion microscope objective lens 10 according to Example 1 of the present invention”) comprising, disposed in order from an object (paragraph [0026]: “in order from an object (left side in FIG. 1)”):
a first lens group (first lens group G1) having positive refractive power (paragraph [0026]: “G1 having positive refractive power”) and comprising, disposed in order from the object:
a positive lens (plano-convex lens 11, plano-convex lenses are positive);
a negative meniscus lens (meniscus lens 12, which is negative because r of surface 2 is -2.243 and r of surface 3 is -3.827 in the data in Table 1) cemented to the positive lens (paragraph [0027]: “cemented lens (11, 12)”) and having a concave surface facing the object (paragraph [0027]: “meniscus lens 12 has a concave surface facing to the object”); and
a positive meniscus lens (paragraph [0028]: “To the image side of the cemented lens (11, 12), there are a positive meniscus lens 13”) having a concave surface facing the object (paragraph [0028]: “positive meniscus lens 13 having a convex surface facing to the image” a meniscus lens convex to the image side is concave to the object side);
a second lens group (second lens group G2) having … refractive power (paragraph [0026]: “G2 having negative refractive power”); and
a third lens group (third lens group G3) having negative refractive power (paragraph [0026]: “G3 having negative refractive power”) and consisting of, in order from the object: a first cemented lens (paragraph [0030]: “cemented lenses (22, 23)”); … and a third cemented lens (paragraph [0030]: “cemented lenses… (24, 25)”)
… and 
the third cemented lens (paragraph [0030]: “cemented lenses… (24, 25)”) consisting of a second opposing negative lens (negative lens 24) and a second opposing positive lens (positive lens 25) cemented to an image side of the second opposing negative lens (see Fig. 1, Table 1 surfaces 21-23 and paragraph [0030]), 
wherein the objective lens satisfies the following conditional expressions:
… n1m ≤ 2.30 (Table 1 nd of surface 2 is 2.00330);
20 ≤ v1m ≤ 35 (Table 1 vd of surface 2 is 28.3);
… NAxf < 15.0 (Table 1 NA=1.5 and f=3.33 thus NAxf=4.995);
1.8 ≤ n3p ≤ 2.0 (Table 1 nd of surface 22 is 1.84666); and
… v3p ≤ 45 (Table 1 vd of surface 22 is 23.8),
where:
n1m is a refractive index of the negative meniscus lens with respect to a d-line (Table 1 nd of surface 2 is 2.00330);
v1m is an Abbe number of the negative meniscus lens (Table 1 vd of surface 2 is 28.3); 
NA is an object-side numerical aperture of the objective lens (Table 1 NA=1.5);
f is a focal length of the objective lens (Table 1 f=3.33);
n3p is a refractive index of the second opposing positive lens with respect to the d-line (Table 1 nd of surface 22 is 1.84666); and
v3p is an Abbe number of the second opposing positive lens (Table 1 vd of surface 22 is 23.8).”
As noted in MPEP §2144.05(I) second paragraph, it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Thus Kasahara and Watanabe combination fails to teach “2.03 ≤ n1m ≤ 2.30”. Kasahara instead teaches a value of n1m which is close to the claimed range, paragraph [0091] n1m=1.883. Mandai further teaches a first group with a first cemented lens including a negative lens to the image side where n1m=2.0033 which is so close to the claimed range of 2.03 ≤ n1m ≤ 2.30 that one skilled in the art would have expected them to have the same properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize n1m such that 2.03 ≤ n1m ≤ 2.3 such as a value slightly greater than 2.0033 taught by Mandai, since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further because Kasahara teaches a value of v1m=40.76 which is so close to the claimed range of 20 ≤ v1m ≤ 35 that one skilled in the art would have expected them to have the same properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize v1m such that 20 ≤ v1m ≤ 35 such as v1m=28.3 taught by Mandai, since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Lastly, because Kasahara teaches a value of n3p=1.738 which is so close to the claimed range of 1.8 ≤ n3p ≤ 2.0 that one skilled in the art would have expected them to have the same properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize n3p such that 1.8 ≤ n3p ≤ 2.0 such as n3p=1.84666 taught by Mandai or 1.92286 of Watanabe, since it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claim 3, the Kasahara-Watanabe-Mandai combination teaches invention of claim 1, and Kasahara further teaches “satisfying the following conditional expression: 1.40≤n1p≤1.60 (see data [0091], surface S3, for positive lens e.g. L1, n1p e.g. 1.45853), where n1p is a refractive index of the positive lens in the first lens group with respect to the d-line.” 
Claim 4, the Kasahara-Watanabe-Mandai combination teaches invention of claim 1, and Kasahara further teaches “satisfying following conditional expressions: 
0.3<(d0+d1p)/(-r1c)<1.8 (see [0082] d0 = 0.53, table [0091] surface S3, d1p=0.6500, surface S4, r1c = -1.1000, gives a value of (d0+d1p)/(-r1c)= 1.07) and 
0.8<(-r1m)/d1m<1.7 (table [0091] surface S5, r1m = -3.8703, surface S4, thickness d1m = 3.4320, gives a value of (-r1m)/d1m = 1.13), where, 
d0 is a distance from the object to an object-side lens surface of the positive lens in the first lens group along an optical axis, d1p: a thickness of the positive lens along the optical axis ([0082] d0 = 0.53);
d1p is a thickness of the positive lens in the first lens group along the optical axis ([0091] surface S3, d1p=0.6500);
d1m is a thickness of the negative meniscus lens along the optical axis ([0091] surface S4, thickness d1m = 3.4320); 
r1c is a radius of curvature of a cemented surface of the positive lens and the negative meniscus lens in the first lens group, convex toward the object being positive ([0091] surface S4, r1c = -1.1000), and 
r1m is a radius of curvature of an image-side lens surface of the negative meniscus lens, convex toward the object being positive ([0091] surface S5, r1m = -3.8703).”
Claim 5, the Kasahara-Watanabe-Mandai combination teaches invention of claim 1, and Kasahara further teaches “satisfying the following expression:
0.03<d0/f<0.20 (see [0082] d0 = 0.53, see [0079] f = 6mm, thus d0/f = 0.08), 
where d0 is a distance from the object to an object-side lens surface of the positive lens in the first lens group along an optical axis.” 
Claim 6, the Kasahara-Watanabe-Mandai combination teaches invention of claim 1 and Kasahara further teaches “wherein the second lens group has at least two cemented lenses (see [0037] "the second lens group LG2 also include at least two cemented lenses" and data table [0091] surfaces S6-S17).”
Claim 8, the Kasahara-Watanabe-Mandai combination teaches the objective lens according to claim 1, and Kasahara further teaches “wherein… the second opposing negative lens (L13) of the third cemented lens (CL5) has an object-side lens surface (S21) with a concave surface facing the object (see concave shape of S21 of L13 in Fig. 1 and radius of curvature of surface S21 in [0091] of -5.3940).”
However, Kasahara fails to teach “wherein the first opposing negative lens of the second cemented lens has an image-side lens surface with a concave surface facing the image side”.
Watanabe teaches “wherein the first opposing negative lens of the second cemented lens (surfaces 19-20 in Table 2) has an image-side lens surface (surface 20 in Table 2) with a concave surface facing the image side (see positive sign of surface 20 in Table 2, surfaces 19-20 are biconcave), and
the second opposing negative lens of the third cemented lens (surfaces 21-22 in Table 2) has an object- side lens surface (surface 21 in Table 2) with a concave surface facing the object (see negative sign of surface 21 in Table 2, surfaces 21-22 is a bi-concave lens).”
In the rejection of claim 1 above, the configuration of the third lens group as having 3 cemented lenses including the second cemented lens including a first opposing negative lens as taught by Watanabe into the objective lens of Kasahara has already been combined and motivated. 
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose “the first opposing negative lens of the second cemented lens has an image-side lens surface with a concave surface facing the image side” as taught by Watanabe since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because Watanabe teaches multiple positive-negative cemented lenses where the image-side of the negative lens is concave.
Claim 10, the Kasahara-Watanabe-Mandai combination teaches an optical system comprising the objective lens according to claim 1, and Kasahara further teaches “an optical system comprising … an image forming lens (see Fig. 2, [0094] tube lens 2, [0098]: “the objective 1 and tube lens 2 according to this preferred embodiment are combined and used”).” 
Claim 11, the Kasahara-Watanabe-Mandai combination teaches “the objective lens according to claim 1” and Kasahara further teaches “A microscope comprising the objective lens (see Fig. 16, [0237] “A microscope for which objectives according to the above-described first through seventh preferred embodiments are suited to be used”).”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara USPGPub 2010/0265574A1 in view of Watanabe USPGPub 2003/0076600 A1 (hereafter Watanabe) and Mandai et al. USPGPub 2006/0082896 (hereafter Mandai) as applied to claim 1 above, and further in view of Kasahara USPGPub 2013/0271829 A1 (hereafter Kasahara1829).
Claim 9, the Kasahara-Watanabe-Mandai combination teaches invention of claim 1, however, Kasahara fails to teach “wherein the distance between the second lens group and the third lens group is variable depending on the thickness of a cover glass.” 
Kasahara1829 teaches (claim 1) “An objective lens (Example 2) comprising, disposed in order from an object:
a first lens group (G1) having positive refractive power ([0092] “f1 denotes a focal length of the first lens group” [0164] f1 of Ex. 2 is 2.931 which is positive.) and comprising, disposed in order from the object:
a positive lens (paragraph [0138]: “a planoconvex positive lens L1”);
a … meniscus lens (paragraph [0138]: “meniscus lens L2”) cemented to the positive lens (paragraph [0138]: “lens L1 and… lens L2 are cemented”) and having a concave surface facing the object (paragraph [0138]: “meniscus lens L2 having a convex surface directed toward an image side” a meniscus lens convex to the image side is concave to the object side); and
a positive meniscus lens (paragraph [0138]: “a positive meniscus lens L3”) having a concave surface facing the object (paragraph [0138]: “meniscus lens L3 having a convex surface directed toward the image side” a meniscus lens convex to the image side is concave to the object side);
a second lens group (second lens group G2) having positive refractive power (the refractive power of G2 can be calculated from the data in paragraph [0158] for surfaces 8-11 using a matrix calculation to be 27.93 which is positive); and
a third lens group (third lens group G3) having negative refractive power (the refractive power of G3 can be calculated from the data in paragraph [0158] for surfaces 12-25 using a matrix calculation to be  -37.42 which is negative) and …, in order from the object: a first cemented lens (L8 and L9 paragraphs [0152]-[0153]:“ The third lens group G3 includes in order from the object side, a negative meniscus lens L8 having a convex surface directed toward the object side, a biconvex positive lens L9… the negative meniscus lens L8 and the biconvex positive lens L9 are cemented”); a second cemented lens (L10 and L11 paragraphs [0152]-[0153]: “The third lens group G3 includes in order from the object side,… a biconvex positive lens L10, a biconcave negative lens L11,… Moreover, the biconvex positive lens L10 and the biconcave negative lens L11 are cemented.”); and a third cemented lens, (L15 and L16 paragraphs [0152]-[0153]: “The third lens group G3 includes in order from the object side,… a planoconcave negative lens L15, and a biconvex positive lens L16… A cemented lens of the planoconcave negative lens L15 and the biconvex positive lens L16 is the third cemented lens.”)
the second cemented lens (L10 and L11 paragraphs [0152]-[0153]: “The third lens group G3 includes in order from the object side,… a biconvex positive lens L10, a biconcave negative lens L11,… Moreover, the biconvex positive lens L10 and the biconcave negative lens L11 are cemented.”) consisting of a first opposing negative lens (biconcave negative lens L11) and a first opposing positive lens (biconvex positive lens L10) cemented to an object side of the first opposing negative lens (see Fig. 2 and paragraphs [0152]-[0153] L9 is cemented to the object side of L11); and 
the third cemented lens (L15 and L16 paragraphs [0152]-[0153]: “The third lens group G3 includes in order from the object side,… a planoconcave negative lens L15, and a biconvex positive lens L16… A cemented lens of the planoconcave negative lens L15 and the biconvex positive lens L16 is the third cemented lens.”) consisting of a second opposing negative lens (planoconcave negative lens L15) and a second opposing positive lens (biconvex positive lens L16) cemented to an image side of the second opposing negative lens (see Fig. 2 and paragraphs [0152]-[0153] L16 is cemented to the image side of L15), 
wherein the objective lens satisfies the following conditional expressions:
… n1m ≤ 2.30; (data in paragraph [0158] nd of surface 2 is 1.883)
20 ≤ v1m … (data in paragraph [0158] vd of surface 2 is 40.76)
… NAxf < 15.0; (data in paragraph [0158], NA=1.7, f=1.8 mm thus NAxf=3.06)
… n3p ≤ 2.0; (data in paragraph [0158] nd of surface 24 is 1.738) and
30 ≤ v3p ≤ 45, (data in paragraph [0158] vd of surface 24 is 32.26)
where:
n1m is a refractive index of the negative meniscus lens with respect to a d-line (data in paragraph [0158] nd of surface 2 is 1.883), and
v1m is an Abbe number of the negative meniscus lens1 (data in paragraph [0158] vd of surface 2 is 40.76);
NA is an object-side numerical aperture of the objective lens (data in paragraph [0158], NA=1.7);
f is a focal length of the objective lens (data in paragraph [0158], f=1.8 mm);
n3p is a refractive index of the second opposing positive lens with respect to the d-line (data in paragraph [0158] nd of surface 24 is 1.738); and
v3p is an Abbe number of the second opposing positive lens (data in paragraph [0158] vd of surface 24 is 32.26).”
(claim 9) “wherein the distance between the second lens group and the third lens group is variable depending on the thickness of a cover glass (see Fig. 2, Example 2, Table 0158] see surface 11, thickness d shows a distance between the second lens group G2,  surface r11 and the third lens group G3, surface r12 is variable depending on the thickness of a cover glass e.g. see [0120-0121]).”
Therefore Kasahara1829 teaches wherein the distance between the second lens group and the third lens group is variable depending on the thickness of a cover glass as it enables an immersion    
microscope objective having a large numerical aperture which is capable of maintaining favorable image forming performance even when there is a variation in the thickness of the cover glass or when there is a change in temperature of the environment in which the immersion microscope objective is used, and a microscope using the immersion microscope objective ([0121]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the objective lens from Kasahara to have wherein the distance between the second lens group and the third lens group is variable depending on the thickness of a cover glass, according to the teaching of Kasahara1829 for providing an immersion microscope 
objective having a large numerical aperture which is capable of maintaining favorable image forming performance even when there is a variation in the thickness of the cover glass or when there is a change in temperature of the environment in which the immersion microscope objective is used, and a 
microscope using the immersion microscope objective (Kasahara1829, paragraph [0121]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6 and 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872